UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4696


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

SANDRA KAY CABELL,

                  Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (3:04-cr-00031-1)


Submitted:    November 4, 2009             Decided:   November 12, 2009


Before GREGORY and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, Charleston, West Virginia, for Appellant.
Charles T. Miller, United States Attorney, Lisa G. Johnston,
Assistant United States Attorney, Huntington, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Sandra      Kay   Cabell    appeals         the    eleven-month         sentence

she received after the district court revoked her supervised

release.       She argues that the sentence was plainly unreasonable

because it was too long and did not further the purposes of

sentencing.         We affirm.

               A    sentence       imposed      after       revocation         of    supervised

release     will      be    affirmed      if        it    is     within    the       applicable

statutory      maximum       and    is    not       plainly      unreasonable.           United

States v. Crudup, 461 F.3d 433, 437, 439-40 (4th Cir. 2006).                                    We

first     review      the    sentence          for       reasonableness,            “follow[ing]

generally      the     procedural        and    substantive         considerations            that

[are] employ[ed] in [the] review of original sentences, . . .

with    some       necessary     modifications            to   take   into          account    the

unique nature of supervised release revocation sentences.”                                     Id.

at 438-39; see United States v. Finley, 531 F.3d 288, 294 (4th

Cir. 2008) (“In applying the ‘plainly unreasonable’ standard, we

first determine, using the instructions given in Gall [v. United

States, 552 U.S. 38, __, 128 S. Ct. 586, 597 (2007)], whether a

sentence is ‘unreasonable.’”).

               Although the district court must consider the Chapter

7   policy         statements      and    the        requirements         of    18     U.S.C.A.

§§ 3553(a), 3853 (West 2000 & Supp. 2009), “the sentencing court

retains broad discretion to revoke a defendant=s probation [or

                                                2
supervised release] and impose a term of imprisonment up to the

statutory maximum.”       United States v. Moulden, 478 F.3d 652, 657

(4th Cir. 2007) (citing Crudup, 461 F.3d at 439). *                    In Cabell’s

case, the statutory maximum revocation sentence was two years.

           A sentence is procedurally reasonable if the district

court    considered     the   Chapter       7    policy    statements     and     the

pertinent factors in § 3553(a).                 Crudup, 461 F.3d at 440.           A

sentence   is    substantively      reasonable       if     the    district     court

stated a proper basis for concluding that the defendant should

receive the sentence imposed, up to the statutory maximum.                       Id.

Only if a sentence is found to be procedurally or substantively

unreasonable will this court “decide whether the sentence is

plainly unreasonable.”        Id.

           The    district    court    considered         the   Chapter   7   policy

statements,      that   is,   the     sentencing      range       of   5-11   months

recommended by the probation officer.               The court also considered

Cabell’s history and characteristics, the need to deter further

criminal conduct on her part, the need to protect the public,

and her need for treatment that could help her to avoid drugs

and crime in the future.




     *
      This court held in Moulden that the same standard of review
applies to probation revocation sentences and supervised release
revocation sentences. Moulden, 478 F.3d at 656.



                                        3
              Cabell argues that the district court’s rationale for

an eleven-month sentence was “purely punitive,” and does not

allow her to participate in the Bureau of Prisons residential

drug treatment program or mandate that she take part in a long-

term drug treatment program when she begins her new term of

supervised         release.      She     maintains       that     a    shorter     prison

sentence would have been adequate, and a requirement that she

participate in a long-term drug treatment program “would have

addressed the underlying cause” of her prior criminal conduct

and her supervised release violations.

              Cabell    has    not   shown      that    the   sentence      was    either

procedurally or substantively unreasonable.                      The district court

considered     the     revocation      range     and    the     pertinent       § 3553(a)

factors.      The court made an individualized assessment of what

sentence would best serve the goals of sentencing and Cabell’s

personal needs and imposed a sentence within the statutory range

and the revocation range.

              We     therefore    affirm       the     sentence       imposed     by   the

district    court.       We    dispense      with    oral     argument    because      the

facts   and    legal     contentions      are    adequately       presented       in   the

materials     before     the     court    and    argument       would    not     aid   the

decisional process.

                                                                                 AFFIRMED



                                           4